Exhibit 10.4
 
AMENDMENT TO STOCK OPTION AWARDS

 
THIS AMENDMENT TO STOCK OPTION AWARDS (this “Amendment”), dated as of July 29,
2010, is made by and among Glowpoint, Inc., a Delaware corporation (the
“Company”) and David W. Robinson (the “Grantee”).
 
Preliminary Statement
 
WHEREAS, the Company has granted various stock option awards to Grantee from the
Company’s 2000 Stock Incentive Plan and the Company’s 2007 Stock Incentive Plan,
as amended; and
 
WHEREAS, certain of those stock option awards have, by their terms, vested but
remain unexercised by the Grantee, and such awards are listed on Exhibit A
hereof (each, an “Option” and collectively, the “Options”); and
 
WHEREAS, the Company and the Grantee desire to amend certain provisions of each
of the Options as described herein.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties, intending to be legally bound,
hereby agree as follows:
 
1. Capitalized Terms.  Capitalized terms used, but not defined, herein shall
have the meanings ascribed to such terms in the Options.
 
2. Post-Termination Exercise Period.  The post-termination exercise period of
the Options is hereby amended and restated to expire on March 31, 2011.
 
3. Ratification.  Except as expressly amended hereby, all of the terms,
provisions and conditions of each Option are hereby ratified and confirmed in
all respects by each party hereto and, except as expressly amended hereby, are,
and hereafter shall continue, in full force and effect.
 
4. Entire Agreement.  This Amendment and each Option, as amended, constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements and understandings, both
written and oral, between the parties with respect thereto.
 
5. Amendments.  No amendment, supplement, modification or waiver of this
Amendment shall be binding unless executed in writing by all parties hereto.
 
6. Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract.  Each party shall be entitled to rely on a
facsimile signature of any other party hereunder as if it were an original.
 
7. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 
-1-

--------------------------------------------------------------------------------

 

8. Authority.  The Company represents and warrants that the Administrator has
approved this Amendment and that the undersigned is duly authorized to execute
this Amendment.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
 
GLOWPOINT, INC.
 
 
By:  __________________________
        Name:
        Title:
 
 
 
______________________________
DAVID W. ROBINSON
 

 
-2-

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Schedule of Stock Option Awards
 
Grant Date
 
Option to Acquire Number of Common Shares
 
Exercise Price Per Share
June 27, 2006
 
100,000
 
$0.41
June 25, 2007
 
100,000
 
$0.60



